UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04986 Franklin Investors Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Adjustable U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Balanced Fund AMGEN INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director David Baltimore Management For For Elect Director Frank J. Biondi, Jr. Management For For Elect Director Robert A. Bradway Management For For Elect Director Francois de Carbonnel Management For For Elect Director Robert A. Eckert Management For For Elect Director Greg C. Garland Management For For Elect Director Fred Hassan Management For For Elect Director Rebecca M. Henderson Management For For Elect Director Frank C. Herringer Management For For Elect Director Tyler Jacks Management For For Elect Director Judith C. Pelham Management For For Elect Director Ronald D. Sugar Management For For Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANALOG DEVICES, INC. Meeting Date:MAR 09, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent T. Roche Management For For 1c Elect Director Richard M. Beyer Management For For 1d Elect Director James A. Champy Management For For 1e Elect Director Bruce R. Evans Management For For 1f Elect Director Edward H. Frank Management For For 1g Elect Director John C. Hodgson Management For For 1h Elect Director Neil Novich Management For For 1i Elect Director Kenton J. Sicchitano Management For For 1j Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ASTRAZENECA PLC Meeting Date:APR 29, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:AZN Security ID:046353108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reappoint KPMG LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5a Re-elect Leif Johansson as Director Management For For 5b Re-elect Pascal Soriot as Director Management For For 5c Re-elect Marc Dunoyer as Director Management For For 5d Re-elect Dr Cornelia Bargmann as Director Management For For 5e Re-elect Genevieve Berger as Director Management For For 5f Re-elect Bruce Burlington as Director Management For For 5g Re-elect Ann Cairns as Director Management For For 5h Re-elect Graham Chipchase as Director Management For For 5i Re-elect Jean-Philippe Courtois as Director Management For For 5j Re-elect Rudy Markham as Director Management For For 5k Re-elect Shriti Vadera as Director Management For For 5l Re-elect Marcus Wallenberg as Director Management For For 6 Approve Remuneration Report Management For For 7 Authorise EU Political Donations and Expenditure Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BASF SE Meeting Date:APR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:BAS Security ID:D06216317 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.90 per Share Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 4 Approve Discharge of Management Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For BHP BILLITON PLC Meeting Date:OCT 22, 2015 Record Date:SEP 15, 2015 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report for UK Law Purposes Management For For 8 Approve Remuneration Report for Australian Law Purposes Management For For 9 Approve Grant of Awards under the Group's Short and Long Term Incentive Plans to Andrew Mackenzie Management For For 10 Amend BHP Billiton Limited Constitution Re: DLC Dividend Share Management For For 11 Amend Articles of Association Re: DLC Dividend Share Management For For 12 Amend DLC Structure Sharing Agreement Re: DLC Dividend Share Management For For 13 Amend BHP Billiton Limited Constitution Re: Simultaneous General Meetings Management For For 14 Amend Articles of Association Re: Simultaneous General Meetings Management For For 15 Elect Anita Frew as Director Management For For 16 Re-elect Malcolm Brinded as Director Management For For 17 Re-elect Malcolm Broomhead as Director Management For For 18 Re-elect Pat Davies as Director Management For For 19 Re-elect Carolyn Hewson as Director Management For For 20 Re-elect Andrew Mackenzie as Director Management For For 21 Re-elect Lindsay Maxsted as Director Management For For 22 Re-elect Wayne Murdy as Director Management For For 23 Re-elect John Schubert as Director Management For For 24 Re-elect Shriti Vadera as Director Management For For 25 Re-elect Jac Nasser as Director Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For Against 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Gordon M. Nixon Management For For 1o Elect Director Thomas H. O'Brien Management For For 1p Elect Director Ivan G. Seidenberg Management For For 1q Elect Director Marco Antonio Slim Domit Management For For 1r Elect Director John S. Varley Management For For 1s Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against Against CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Edward D. Breen Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Alexander M. Cutler Management For For 1e Elect Director Eleuthere I. du Pont Management For For 1f Elect Director James L. Gallogly Management For For 1g Elect Director Marillyn A. Hewson Management For For 1h Elect Director Lois D. Juliber Management For For 1i Elect Director Ulf M. ('Mark') Schneider Management For For 1j Elect Director Lee M. Thomas Management For For 1k Elect Director Patrick J. Ward Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Create Employee Advisory Position for Board Shareholder Against Against 6 Report on Supply Chain Impact on Deforestation Shareholder Against Against 7 Report on Accident Reduction Efforts Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Michael J. Boskin Management For For Elect Director Peter Brabeck-Letmathe Management For For Elect Director Angela F. Braly Management For For Elect Director Ursula M. Burns Management For For Elect Director Larry R. Faulkner Management For For Elect Director Jay S. Fishman Management For For Elect Director Henrietta H. Fore Management For For Elect Director Kenneth C. Frazier Management For For Elect Director Douglas R. Oberhelman Management For For Elect Director Samuel J. Palmisano Management For For Elect Director Steven S. Reinemund Management For For Elect Director Rex W. Tillerson Management For For Elect Director William C. Weldon Management For For Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require Director Nominee with Environmental Experience Shareholder Against Against 6 Seek Sale of Company/Assets Shareholder Against Against 7 Proxy Access Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 11 Adopt Policy Acknowledging the Imperative for 2 Degree Limit Shareholder Against Against 12 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 13 Annually Report Reserve Replacements in BTUs Shareholder Against Against 14 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FORD MOTOR COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Stephen G. Butler Management For For Elect Director Kimberly A. Casiano Management For For Elect Director Anthony F. Earley, Jr. Management For For Elect Director Mark Fields Management For For Elect Director Edsel B. Ford, II Management For Against Elect Director William Clay Ford, Jr. Management For For Elect Director James H. Hance, Jr. Management For For Elect Director William W. Helman, IV Management For For Elect Director Jon M. Huntsman, Jr. Management For For Elect Director William E. Kennard Management For For Elect Director John C. Lechleiter Management For For Elect Director Ellen R. Marram Management For For Elect Director Gerald L. Shaheen Management For For Elect Director John L. Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Tax Benefits Preservation Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Sebastien M. Bazin Management For For A2 Elect Director W. Geoffrey Beattie Management For For A3 Elect Director John J. Brennan Management For For A4 Elect Director Francisco D' Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Peter B. Henry Management For For A7 Elect Director Susan J. Hockfield Management For For A8 Elect Director Jeffrey R. Immelt Management For For A9 Elect Director Andrea Jung Management For For A10 Elect Director Robert W. Lane Management For For A11 Elect Director Rochelle B. Lazarus Management For For A12 Elect Director Lowell C. McAdam Management For For A13 Elect Director James J. Mulva Management For For A14 Elect Director James E. Rohr Management For For A15 Elect Director Mary L. Schapiro Management For For A16 Elect Director James S. Tisch Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Report on Lobbying Payments and Policy Shareholder Against Against C2 Require Independent Board Chairman Shareholder Against Against C3 Adopt Holy Land Principles Shareholder Against Against C4 Restore or Provide for Cumulative Voting Shareholder Against Against C5 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against C6 Report on Guidelines for Country Selection Shareholder Against Against INTEL CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Provide Vote Counting to Exclude Abstentions Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 18, 2015 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director B. Kipling Hagopian Management For For Elect Director Tunc Doluca Management For For Elect Director James R. Bergman Management For Withhold Elect Director Joseph R. Bronson Management For For Elect Director Robert E. Grady Management For For Elect Director William D. Watkins Management For For Elect Director A. R. Frank Wazzan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director William H. Gates, lll Management For For Elect Director Teri L. List-Stoll Management For For Elect Director G. Mason Morfit Management For For Elect Director Satya Nadella Management For For Elect Director Charles H. Noski Management For For Elect Director Helmut Panke Management For For Elect Director Sandra E. Peterson Management For For Elect Director Charles W. Scharf Management For For Elect Director John W. Stanton Management For For Elect Director John W. Thompson Management For For Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NATIONAL GRID PLC Meeting Date:JUL 21, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:NG. Security ID:636274300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect John Pettigrew as Director Management For For 7 Elect Dean Seavers as Director Management For For 8 Re-elect Nora Mead Brownell as Director Management For For 9 Re-elect Jonathan Dawson as Director Management For For 10 Re-elect Therese Esperdy as Director Management For For 11 Re-elect Paul Golby as Director Management For For 12 Re-elect Ruth Kelly as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorize Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorize Issue of Equity with Pre-emptive Rights Management For For 18 Authorize Issue of Equity without Pre-emptive Rights Management For For 19 Authorize Market Purchase of Ordinary Shares Management For For 20 Authorize the Company to Call EGM with 14 Working Days' Notice Management For For NORDSTROM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Tanya L. Domier Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Blake W. Nordstrom Management For For 1e Elect Director Erik B. Nordstrom Management For For 1f Elect Director Peter E. Nordstrom Management For For 1g Elect Director Philip G. Satre Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Gordon A. Smith Management For For 1j Elect Director Bradley D. Tilden Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Wesley G. Bush Management For For Elect Director Marianne C. Brown Management For For Elect Director Victor H. Fazio Management For For Elect Director Donald E. Felsinger Management For For Elect Director Ann M. Fudge Management For For Elect Director Bruce S. Gordon Management For For Elect Director William H. Hernandez Management For For Elect Director Madeleine A. Kleiner Management For For Elect Director Karl J. Krapek Management For For Elect Director Richard B. Myers Management For For Elect Director Gary Roughead Management For For Elect Director Thomas M. Schoewe Management For For Elect Director James S. Turley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Spencer Abraham Management For Against Elect Director Howard I. Atkins Management For For Elect Director Eugene L. Batchelder Management For For Elect Director Stephen I. Chazen Management For For Elect Director John E. Feick Management For For Elect Director Margaret M. Foran Management For For Elect Director Carlos M. Gutierrez Management For For Elect Director Vicki A. Hollub Management For For Elect Director William R. Klesse Management For Against Elect Director Avedick B. Poladian Management For For Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Amend Bylaws Call Special Meetings Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PFIZER INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Dennis A. Ausiello Management For For Elect Director W. Don Cornwell Management For For Elect Director Joseph J. Echevarria Management For For Elect Director Frances D. Fergusson Management For For Elect Director Helen H. Hobbs Management For For Elect Director James M. Kilts Management For For Elect Director Shantanu Narayen Management For For Elect Director Suzanne Nora Johnson Management For For Elect Director Ian C. Read Management For For Elect Director Stephen W. Sanger Management For For Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Give Shareholders Final Say on Election of Directors Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Prohibit Tax Gross-ups on Inversions Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Stephen F. Angel Management For For Elect Director Oscar Bernardes Management For For Elect Director Nance K. Dicciani Management For For Elect Director Edward G. Galante Management For For Elect Director Ira D. Hall Management For For Elect Director Raymond W. LeBoeuf Management For For Elect Director Larry D. McVay Management For For Elect Director Denise L. Ramos Management For For Elect Director Martin H. Richenhagen Management For For Elect Director Wayne T. Smith Management For For Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 08, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Raymond V. Dittamore Management For For 1c Elect Director Jeffrey W. Henderson Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Paul E. Jacobs Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1j Elect Director Francisco Ros Management For For 1k Elect Director Jonathan J. Rubinstein Management For For 1l Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Proxy Access Shareholder Against For RAYTHEON COMPANY Meeting Date:MAY 26, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director James E. Cartwright Management For For 1d Elect Director Vernon E. Clark Management For For 1e Elect Director Stephen J. Hadley Management For For 1f Elect Director Thomas A. Kennedy Management For For 1g Elect Director Letitia A. Long Management For For 1h Elect Director George R. Oliver Management For For 1i Elect Director Michael C. Ruettgers Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 6 Proxy Access Shareholder Against Against REPUBLIC SERVICES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ramon A. Rodriguez Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director James W. Crownover Management For For 1d Elect Director Ann E. Dunwoody Management For For 1e Elect Director William J. Flynn Management For For 1f Elect Director Manuel Kadre Management For For 1g Elect Director Michael Larson Management For For 1h Elect Director W. Lee Nutter Management For For 1i Elect Director Donald W. Slager Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against ROYAL BANK OF CANADA Meeting Date:APR 06, 2016 Record Date:FEB 08, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:RY Security ID:780087102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director W. Geoffrey Beattie Management For For Elect Director Jacynthe Cote Management For For Elect Director Toos N. Daruvala Management For For Elect Director David F. Denison Management For For Elect Director Richard L. George Management For For Elect Director Alice D. Laberge Management For For Elect Director Michael H. McCain Management For For Elect Director David I. McKay Management For For Elect Director Heather Munroe-Blum Management For For Elect Director Thomas A. Renyi Management For For Elect Director Edward Sonshine Management For For Elect Director Kathleen P. Taylor Management For For Elect Director Bridget A. van Kralingen Management For For Elect Director Thierry Vandal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Confirm By-law Amendment to Increase Maximum Aggregate Board Compensation Management For For 5 SP 1: Simplify Financial Reporting Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 04, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against SSE PLC Meeting Date:JUL 23, 2015 Record Date:JUL 21, 2015 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alistair Phillips-Davies as Director Management For For 5 Re-elect Gregor Alexander as Director Management For For 6 Re-elect Jeremy Beeton as Director Management For For 7 Re-elect Katie Bickerstaffe as Director Management For For 8 Re-elect Sue Bruce as Director Management For For 9 Re-elect Richard Gillingwater as Director Management For For 10 Re-elect Peter Lynas as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve Scrip Dividend Scheme Management For For 18 Ratify and Confirm Payment of the Dividends Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 27, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director H. Lawrence Culp, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director Robert F. MacLellan Management For For 1g Elect Director Brian C. Rogers Management For For 1h Elect Director Olympia J. Snowe Management For For 1i Elect Director William J. Stromberg Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 1l Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against TARGET CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Robert L. Edwards Management For For 1g Elect Director Melanie L. Healey Management For For 1h Elect Director Donald R. Knauss Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Mary E. Minnick Management For For 1k Elect Director Anne M. Mulcahy Management For For 1l Elect Director Derica W. Rice Management For For 1m Elect Director Kenneth L. Salazar Management For For 1n Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Janet F. Clark Management For For 1e Elect Director Carrie S. Cox Management For For 1f Elect Director Ronald Kirk Management For For 1g Elect Director Pamela H. Patsley Management For For 1h Elect Director Robert E. Sanchez Management For For 1i Elect Director Wayne R. Sanders Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For THE BOEING COMPANY Meeting Date:MAY 02, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Dennis A. Muilenburg Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Randall L. Stephenson Management For For 1k Elect Director Ronald A. Williams Management For For 1l Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Report on Weapon Sales to Israel Shareholder Against Against THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John K. Adams, Jr. Management For For 1b Elect Director Stephen A. Ellis Management For For 1c Elect Director Arun Sarin Management For For 1d Elect Director Charles R. Schwab Management For For 1e Elect Director Paula A. Sneed Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against Against THE MOSAIC COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Provide Directors May Be Removed With or Without Cause Management For For 2 Eliminate Class of Common Stock Management For For 3a Elect Director Nancy E. Cooper Management For For 3b Elect Director Gregory L. Ebel Management For For 3c Elect Director Timothy S. Gitzel Management For For 3d Elect Director Denise C. Johnson Management For For 3e Elect Director Emery N. Koenig Management For For 3f Elect Director Robert L. Lumpkins Management For For 3g Elect Director William T. Monahan Management For For 3h Elect Director James ('Joc') C. O'Rourke Management For For 3i Elect Director James L. Popowich Management For For 3j Elect Director David T. Seaton Management For For 3k Elect Director Steven M. Seibert Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Other Business Management For For THE TORONTO-DOMINION BANK Meeting Date:MAR 31, 2016 Record Date:FEB 01, 2016 Meeting Type:ANNUAL Ticker:TD Security ID:891160509 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director William E. Bennett Management For For Elect Director Amy W. Brinkley Management For For Elect Director Brian C. Ferguson Management For For Elect Director Colleen A. Goggins Management For For Elect Director Mary Jo Haddad Management For For Elect Director Jean-Rene Halde Management For For Elect Director David E. Kepler Management For For Elect Director Brian M. Levitt Management For For Elect Director Alan N. MacGibbon Management For For Elect Director Karen E. Maidment Management For For Elect Director Bharat B. Masrani Management For For Elect Director Irene R. Miller Management For For Elect Director Nadir H. Mohamed Management For For Elect Director Claude Mongeau Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP A: Simplify Financial Information Shareholder Against Against 5 SP B: Pay Fair Share of Taxes Shareholder Against Against TOTAL SA Meeting Date:MAY 24, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.44 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Lamarche as Director Management For Against 7 Elect Maria Van der Hoeven as Director Management For For 8 Elect Jean Lemierre as Director Management For For 9 Elect Renata Perycz as Representative of Employee Shareholders to the Board Management For For A Elect Charles Keller as Representative of Employee Shareholders to the Board Management Against Against B Elect Werner Guyot as Representative of Employee Shareholders to the Board Management Against Against 10 Renew Appointment of Ernst and Young Audit as Auditor Management For For 11 Renew Appointment of KPMG SA as Auditor Management For For 12 Renew Appointment of Auditex as Alternate Auditor Management For For 13 Appoint Salustro Reydel SA as Alternate Auditor Management For For 14 Approve Auditors' Special Report on Related-Party Transactions Including a New Transaction with Thierry Desmarest Management For For 15 Approve Agreements with Patrick Pouyanne Management For For 16 Advisory Vote on Compensation of Thierry Desmarest, Chairman until Dec. 18, 2015 Management For For 17 Advisory Vote on Compensation of Patrick Pouyanne, CEO until Dec. 18, 2015, CEO and Chairman since Dec. 19, 2015 Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights and/or Capitalization of Reserves for Bonus Issue or Increase in Par Value up to Aggregate Nominal Amount of EUR 2.5 Billion Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 600 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 19 and 20 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 24 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 25 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plans Management For Against U.S. BANCORP Meeting Date:APR 19, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Kimberly J. Harris Management For For 1g Elect Director Roland A. Hernandez Management For For 1h Elect Director Doreen Woo Ho Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Karen S. Lynch Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Scott W. Wine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against UNITED PARCEL SERVICE, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director William R. Johnson Management For For 1e Elect Director Candace Kendle Management For For 1f Elect Director Ann M. Livermore Management For For 1g Elect Director Rudy H.P. Markham Management For For 1h Elect Director Clark 'Sandy' T. Randt, Jr. Management For For 1i Elect Director John T. Stankey Management For For 1j Elect Director Carol B. Tome Management For For 1k Elect Director Kevin M. Warsh Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Adopt Holy Land Principles Shareholder Against Against VERIZON COMMUNICATIONS INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Shellye L. Archambeau Management For For Elect Director Mark T. Bertolini Management For For Elect Director Richard L. Carrion Management For For Elect Director Melanie L. Healey Management For For Elect Director M. Frances Keeth Management For For Elect Director Karl-Ludwig Kley Management For For Elect Director Lowell C. McAdam Management For For Elect Director Donald T. Nicolaisen Management For For Elect Director Clarence Otis, Jr. Management For For Elect Director Rodney E. Slater Management For For Elect Director Kathryn A. Tesija Management For For Elect Director Gregory D. Wasson Management For For Elect Director Gregory G. Weaver Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative Renewable Energy Goals Shareholder Against Against 5 Report on Indirect Political Contributions Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Require Independent Board Chairman Shareholder Against Against 8 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 9 Stock Retention/Holding Period Shareholder Against Against WASTE MANAGEMENT, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Andres R. Gluski Management For For 1d Elect Director Patrick W. Gross Management For For 1e Elect Director Victoria M. Holt Management For For 1f Elect Director Kathleen M. Mazzarella Management For For 1g Elect Director John C. Pope Management For For 1h Elect Director W. Robert Reum Management For For 1i Elect Director David P. Steiner Management For For 1j Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against XILINX, INC. Meeting Date:AUG 12, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Philip T. Gianos Management For For Elect Director Moshe N. Gavrielov Management For For Elect Director William G. Howard, Jr. Management For For Elect Director J. Michael Patterson Management For For Elect Director Albert A. Pimentel Management For For Elect Director Marshall C. Turner Management For For Elect Director Elizabeth W. Vanderslice Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For Franklin Convertible Securities Fund STANLEY BLACK & DECKER, INC. Meeting Date:APR 20, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Andrea J. Ayers Management For For Elect Director George W. Buckley Management For For Elect Director Patrick D. Campbell Management For For Elect Director Carlos M. Cardoso Management For For Elect Director Robert B. Coutts Management For For Elect Director Debra A. Crew Management For For Elect Director Michael D. Hankin Management For For Elect Director Anthony Luiso Management For For Elect Director John F. Lundgren Management For For Elect Director Marianne M. Parrs Management For For Elect Director Robert L. Ryan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against Franklin Equity Income Fund ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANHEUSER-BUSCH INBEV SA Meeting Date:APR 27, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 3.60 per Share Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7 Ratify Deloitte as Auditors and Approve Auditors' Remuneration Management For For 8a Approve Remuneration Report Management For Against 8b Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For Against 9a Approve Change-of-Control Clause Re : Restated USD 9 Billion Senior Facilities Agreement of Aug. 28, 2015 Management For For 9b Approve Change-of-Control Clause Re : USD 75 Billion Senior Facilities Agreement of Oct. 28, 2015 Management For For 10 Acknowledge Cancellation of VVPR Strips Management For For 11 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For ANTHEM, INC. Meeting Date:DEC 03, 2015 Record Date:OCT 22, 2015 Meeting Type:SPECIAL Ticker:ANTM Security ID:036752103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ASTRAZENECA PLC Meeting Date:APR 29, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:AZN Security ID:046353108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reappoint KPMG LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5a Re-elect Leif Johansson as Director Management For For 5b Re-elect Pascal Soriot as Director Management For For 5c Re-elect Marc Dunoyer as Director Management For For 5d Re-elect Dr Cornelia Bargmann as Director Management For For 5e Re-elect Genevieve Berger as Director Management For For 5f Re-elect Bruce Burlington as Director Management For For 5g Re-elect Ann Cairns as Director Management For For 5h Re-elect Graham Chipchase as Director Management For For 5i Re-elect Jean-Philippe Courtois as Director Management For For 5j Re-elect Rudy Markham as Director Management For For 5k Re-elect Shriti Vadera as Director Management For For 5l Re-elect Marcus Wallenberg as Director Management For For 6 Approve Remuneration Report Management For For 7 Authorise EU Political Donations and Expenditure Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BANK OF AMERICA CORPORATION Meeting Date:SEP 22, 2015 Record Date:AUG 10, 2015 Meeting Type:SPECIAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Bylaw Amendment to Permit Board to Determine Leadership Structure Management For For BASF SE Meeting Date:APR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:BAS Security ID:D06216317 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.90 per Share Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 4 Approve Discharge of Management Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For Against 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Gordon M. Nixon Management For For 1o Elect Director Thomas H. O'Brien Management For For 1p Elect Director Ivan G. Seidenberg Management For For 1q Elect Director Marco Antonio Slim Domit Management For For 1r Elect Director John S. Varley Management For For 1s Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Peter J. Arduini Management For For 1C Elect Director Giovanni Caforio Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Thomas J. Lynch, Jr. Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Vicki L. Sato Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For BROADCOM LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y09827109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director James V. Diller Management For For 1c Elect Director Lewis C. Eggebrecht Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director Eddy W. Hartenstein Management For For 1f Elect Director Justine F. Lien Management For For 1g Elect Director Donald Macleod Management For For 1h Elect Director Peter J. Marks Management For For 1i Elect Director Henry S. Samueli Management For For 1j Elect Director Lucien Y. K. Wong Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Approve Cash Compensation to Directors Management For For CA, INC. Meeting Date:AUG 05, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:CA Security ID:12673P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jens Alder Management For Did Not Vote 1B Elect Director Raymond J. Bromark Management For Did Not Vote 1C Elect Director Gary J. Fernandes Management For Did Not Vote 1D Elect Director Michael P. Gregoire Management For Did Not Vote 1E Elect Director Rohit Kapoor Management For Did Not Vote 1F Elect Director Jeffrey G. Katz Management For Did Not Vote 1G Elect Director Kay Koplovitz Management For Did Not Vote 1H Elect Director Christopher B. Lofgren Management For Did Not Vote 1I Elect Director Richard Sulpizio Management For Did Not Vote 1J Elect Director Laura S. Unger Management For Did Not Vote 1K Elect Director Arthur F. Weinbach Management For Did Not Vote 1L Elect Director Renato (Ron) Zambonini Management For Did Not Vote 2 Ratify KPMG LLP as Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against Against CONOCOPHILLIPS Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director John V. Faraci Management For For 1f Elect Director Jody L. Freeman Management For For 1g Elect Director Gay Huey Evans Management For For 1h Elect Director Ryan M. Lance Management For For 1i Elect Director Arjun N. Murti Management For For 1j Elect Director Robert A. Niblock Management For For 1k Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Adjust Executive Compensation Program for Reserve Write-Downs Shareholder Against Against CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against DOMINION RESOURCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director William P. Barr Management For For Elect Director Helen E. Dragas Management For For Elect Director James O. Ellis, Jr. Management For For Elect Director Thomas F. Farrell, II Management For For Elect Director John W. Harris Management For For Elect Director Mark J. Kington Management For For Elect Director Pamela J. Royal Management For For Elect Director Robert H. Spilman, Jr. Management For For Elect Director Michael E. Szymanczyk Management For For Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Potential Impact of Denial of a Certificate for North Anna 3 Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Director Nominee with Environmental Experience Shareholder Against Against 8 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 9 Report on Plans to Adapt to Distributed Energy Generation and Energy Efficiency Changes in Sector Shareholder Against Against ELI LILLY AND COMPANY Meeting Date:MAY 02, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph Alvarez Management For For 1b Elect Director R. David Hoover Management For For 1c Elect Director Juan R. Luciano Management For For 1d Elect Director Franklyn G. Prendergast Management For For 1e Elect Director Kathi P. Seifert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Michael J. Boskin Management For For Elect Director Peter Brabeck-Letmathe Management For For Elect Director Angela F. Braly Management For For Elect Director Ursula M. Burns Management For For Elect Director Larry R. Faulkner Management For For Elect Director Jay S. Fishman Management For For Elect Director Henrietta H. Fore Management For For Elect Director Kenneth C. Frazier Management For For Elect Director Douglas R. Oberhelman Management For For Elect Director Samuel J. Palmisano Management For For Elect Director Steven S. Reinemund Management For For Elect Director Rex W. Tillerson Management For For Elect Director William C. Weldon Management For For Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require Director Nominee with Environmental Experience Shareholder Against Against 6 Seek Sale of Company/Assets Shareholder Against Against 7 Proxy Access Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 11 Adopt Policy Acknowledging the Imperative for 2 Degree Limit Shareholder Against Against 12 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 13 Annually Report Reserve Replacements in BTUs Shareholder Against Against 14 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FORD MOTOR COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Stephen G. Butler Management For For Elect Director Kimberly A. Casiano Management For For Elect Director Anthony F. Earley, Jr. Management For For Elect Director Mark Fields Management For For Elect Director Edsel B. Ford, II Management For Against Elect Director William Clay Ford, Jr. Management For For Elect Director James H. Hance, Jr. Management For For Elect Director William W. Helman, IV Management For For Elect Director Jon M. Huntsman, Jr. Management For For Elect Director William E. Kennard Management For For Elect Director John C. Lechleiter Management For For Elect Director Ellen R. Marram Management For For Elect Director Gerald L. Shaheen Management For For Elect Director John L. Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Tax Benefits Preservation Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Sebastien M. Bazin Management For For A2 Elect Director W. Geoffrey Beattie Management For For A3 Elect Director John J. Brennan Management For For A4 Elect Director Francisco D' Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Peter B. Henry Management For For A7 Elect Director Susan J. Hockfield Management For For A8 Elect Director Jeffrey R. Immelt Management For For A9 Elect Director Andrea Jung Management For For A10 Elect Director Robert W. Lane Management For For A11 Elect Director Rochelle B. Lazarus Management For For A12 Elect Director Lowell C. McAdam Management For For A13 Elect Director James J. Mulva Management For For A14 Elect Director James E. Rohr Management For For A15 Elect Director Mary L. Schapiro Management For For A16 Elect Director James S. Tisch Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Report on Lobbying Payments and Policy Shareholder Against Against C2 Require Independent Board Chairman Shareholder Against Against C3 Adopt Holy Land Principles Shareholder Against Against C4 Restore or Provide for Cumulative Voting Shareholder Against Against C5 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against C6 Report on Guidelines for Country Selection Shareholder Against Against ILLINOIS TOOL WORKS INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Richard H. Lenny Management For For 1e Elect Director Robert S. Morrison Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Exclude the Impact of Stock Buyback Programs on the Financial Metrics on which CEO Pay is Based Shareholder Against Against INTEL CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Provide Vote Counting to Exclude Abstentions Shareholder Against Against INTERNATIONAL PAPER COMPANY Meeting Date:MAY 09, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director William J. Burns Management For For 1c Elect Director Ahmet C. Dorduncu Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Jay L. Johnson Management For For 1f Elect Director Stacey J. Mobley Management For For 1g Elect Director Joan E. Spero Management For For 1h Elect Director Mark S. Sutton Management For For 1i Elect Director John L. Townsend, III Management For For 1j Elect Director William G. Walter Management For For 1k Elect Director J. Steven Whisler Management For For 1l Elect Director Ray G. Young Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON & JOHNSON Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against LOCKHEED MARTIN CORPORATION Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director Nolan D. Archibald Management For For 1c Elect Director Rosalind G. Brewer Management For For 1d Elect Director David B. Burritt Management For For 1e Elect Director Bruce A. Carlson Management For For 1f Elect Director James O. Ellis, Jr. Management For For 1g Elect Director Thomas J. Falk Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director James M. Loy Management For For 1j Elect Director Joseph W. Ralston Management For For 1k Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For LOWE'S COMPANIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Raul Alvarez Management For For Elect Director Angela F. Braly Management For For Elect Director Sandra B. Cochran Management For For Elect Director Laurie Z. Douglas Management For For Elect Director Richard W. Dreiling Management For For Elect Director Robert L. Johnson Management For Withhold Elect Director Marshall O. Larsen Management For For Elect Director James H. Morgan Management For For Elect Director Robert A. Niblock Management For For Elect Director Bertram L. Scott Management For For Elect Director Eric C. Wiseman Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Sustainability, Including Quantitative Goals Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 18, 2015 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director B. Kipling Hagopian Management For For Elect Director Tunc Doluca Management For For Elect Director James R. Bergman Management For Withhold Elect Director Joseph R. Bronson Management For For Elect Director Robert E. Grady Management For For Elect Director William D. Watkins Management For For Elect Director A. R. Frank Wazzan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against METLIFE, INC. Meeting Date:JUN 14, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Cheryl W. Grise Management For For Elect Director Carlos M. Gutierrez Management For For Elect Director R. Glenn Hubbard Management For For Elect Director Steven A. Kandarian Management For For Elect Director Alfred F. Kelly, Jr. Management For For Elect Director Edward J. Kelly, III Management For For Elect Director William E. Kennard Management For For Elect Director James M. Kilts Management For For Elect Director Catherine R. Kinney Management For For Elect Director Denise M. Morrison Management For For Elect Director Kenton J. Sicchitano Management For For Elect Director Lulu C. Wang Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director William H. Gates, lll Management For For Elect Director Teri L. List-Stoll Management For For Elect Director G. Mason Morfit Management For For Elect Director Satya Nadella Management For For Elect Director Charles H. Noski Management For For Elect Director Helmut Panke Management For For Elect Director Sandra E. Peterson Management For For Elect Director Charles W. Scharf Management For For Elect Director John W. Stanton Management For For Elect Director John W. Thompson Management For For Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MORGAN STANLEY Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Alistair Darling Management For For 1c Elect Director Thomas H. Glocer Management For For 1d Elect Director James P. Gorman Management For For 1e Elect Director Robert H. Herz Management For For 1f Elect Director Nobuyuki Hirano Management For For 1g Elect Director Klaus Kleinfeld Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Donald T. Nicolaisen Management For For 1j Elect Director Hutham S. Olayan Management For For 1k Elect Director James W. Owens Management For For 1l Elect Director Ryosuke Tamakoshi Management For For 1m Elect Director Perry M. Traquina Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against NESTLE SA Meeting Date:APR 07, 2016 Record Date: Meeting Type:ANNUAL Ticker:NESN Security ID:H57312649 Proposal No Proposal Proposed By Management Recommendation Vote Cast Accept Financial Statements and Statutory Reports Management For For Approve Remuneration Report (Non-binding) Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.25 per Share Management For For 4.1a Reelect Peter Brabeck-Letmathe as Director Management For For 4.1b Reelect Paul Bulcke as Director Management For For 4.1c Reelect Andreas Koopmann as Director Management For For 4.1d Reelect Beat Hess as Director Management For For 4.1e Reelect Renato Fassbind as Director Management For For 4.1f Reelect Steven G. Hoch as Director Management For For 4.1g Reelect Naina Lal Kidwai as Director Management For For 4.1h Reelect Jean-Pierre Roth as Director Management For For 4.1i Reelect Ann Veneman as Director Management For For 4.1j Reelect Henri de Castries as Director Management For For 4.1k Reelect Eva Cheng as Director Management For For 4.1l Reelect Ruth K. Oniang'o as Director Management For For 4.1m Reelect Patrick Aebischer as Director Management For For Reelect Peter Brabeck-Letmathe as Board Chairman Management For For Appoint Beat Hess as Member of the Compensation Committee Management For For Appoint Andreas Koopmann as Member of the Compensation Committee Management For For Appoint Jean-Pierre Roth as Member of the Compensation Committee Management For For Appoint Patrick Aebischer as Member of the Compensation Committee Management For For Ratify KPMG AG as Auditors Management For For Designate Hartmann Dreyer as Independent Proxy Management For For Approve Remuneration of Board of Directors in the Amount of CHF 10.5 Million Management For For Approve Remuneration of Executive Committee in the Amount of CHF 60 Million Management For For 6 Approve CHF 7.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 7 Transact Other Business (Voting) Management Against Against NIELSEN HOLDINGS PLC Meeting Date:JUN 21, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:NLSN Security ID:G6518L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Attwood, Jr. Management For For 1b Elect Director Mitch Barns Management For For 1c Elect Director David L. Calhoun Management For For 1d Elect Director Karen M. Hoguet Management For For 1e Elect Director James M. Kilts Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Kathryn V. Marinello Management For For 1h Elect Director Robert Pozen Management For For 1i Elect Director Vivek Ranadive Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Lauren Zalaznick Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Appoint Ernst & Young LLP as UK Statutory Auditors Management For For 4 Authorize the Board to Fix Remuneration of the UK Statutory Auditors Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote to Ratify Directors' Compensation Report Management For For 8 Approve Remuneration Policy Management For For NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Alan B. Graf, Jr. Management For For Elect Director John C. Lechleiter Management For For Elect Director Michelle A. Peluso Management For For Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NORDSTROM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Tanya L. Domier Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Blake W. Nordstrom Management For For 1e Elect Director Erik B. Nordstrom Management For For 1f Elect Director Peter E. Nordstrom Management For For 1g Elect Director Philip G. Satre Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Gordon A. Smith Management For For 1j Elect Director Bradley D. Tilden Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PFIZER INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Dennis A. Ausiello Management For For Elect Director W. Don Cornwell Management For For Elect Director Joseph J. Echevarria Management For For Elect Director Frances D. Fergusson Management For For Elect Director Helen H. Hobbs Management For For Elect Director James M. Kilts Management For For Elect Director Shantanu Narayen Management For For Elect Director Suzanne Nora Johnson Management For For Elect Director Ian C. Read Management For For Elect Director Stephen W. Sanger Management For For Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Give Shareholders Final Say on Election of Directors Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Prohibit Tax Gross-ups on Inversions Shareholder Against Against RAYTHEON COMPANY Meeting Date:MAY 26, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director James E. Cartwright Management For For 1d Elect Director Vernon E. Clark Management For For 1e Elect Director Stephen J. Hadley Management For For 1f Elect Director Thomas A. Kennedy Management For For 1g Elect Director Letitia A. Long Management For For 1h Elect Director George R. Oliver Management For For 1i Elect Director Michael C. Ruettgers Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 6 Proxy Access Shareholder Against Against REPUBLIC SERVICES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ramon A. Rodriguez Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director James W. Crownover Management For For 1d Elect Director Ann E. Dunwoody Management For For 1e Elect Director William J. Flynn Management For For 1f Elect Director Manuel Kadre Management For For 1g Elect Director Michael Larson Management For For 1h Elect Director W. Lee Nutter Management For For 1i Elect Director Donald W. Slager Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 04, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For For 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For For 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For SEAGATE TECHNOLOGY PLC Meeting Date:OCT 21, 2015 Record Date:AUG 28, 2015 Meeting Type:ANNUAL Ticker:STX Security ID:G7945M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen J. Luczo Management For For 1b Elect Director Frank J. Biondi, Jr. Management For For 1c Elect Director Michael R. Cannon Management For For 1d Elect Director Mei-Wei Cheng Management For For 1e Elect Director William T. Coleman Management For For 1f Elect Director Jay L. Geldmacher Management For For 1g Elect Director Dambisa F. Moyo Management For For 1h Elect Director Kristen M. Onken Management For For 1i Elect Director Chong Sup Park Management For For 1j Elect Director Stephanie Tilenius Management For For 1k Elect Director Edward J. Zander Management For For 2 Determine Price Range for Reissuance of Treasury Shares Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 27, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director H. Lawrence Culp, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director Robert F. MacLellan Management For For 1g Elect Director Brian C. Rogers Management For For 1h Elect Director Olympia J. Snowe Management For For 1i Elect Director William J. Stromberg Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 1l Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against TARGET CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Robert L. Edwards Management For For 1g Elect Director Melanie L. Healey Management For For 1h Elect Director Donald R. Knauss Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Mary E. Minnick Management For For 1k Elect Director Anne M. Mulcahy Management For For 1l Elect Director Derica W. Rice Management For For 1m Elect Director Kenneth L. Salazar Management For For 1n Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against TELEFONAKTIEBOLAGET LM ERICSSON Meeting Date:APR 13, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:ERIC B Security ID:W26049119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Prepare and Approve List of Shareholders Management For For 3 Approve Agenda of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Receive President's Report Management None None Accept Financial Statements and Statutory Reports Management For For Approve Discharge of Board and President Management For For Approve Allocation of Income and Dividends of SEK 3.70 Per Share Management For For 9 Determine Number of Directors (10) and Deputy Directors (0) of Board Management For For 10 Approve Remuneration of Directors in the Amount of 4.1 Million for Chairman and SEK 990,000 for Other Directors, Approve Remuneration for Committee Work Management For For Reelect Nora Denzel as Director Management For For Reelect Borje Ekholm as Director Management For For Reelect Leif Johansson as Director Management For For Reelect Ulf Johansson as Director Management For For Reelect Kristin Skogen Lund as Director Management For For Elect Kristin S. Rinne as New Director Management For For Reelect Sukhinder Singh Cassidy as Director Management For For Elect Helena Stjernholm as New Director Management For For Reelect Hans Vestberg as Director Management For For Reelect Jacob Wallenberg as Director Management For For 12 Elect Leif Johansson as Board Chairman Management For For 13 Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 14 Approve Remuneration of Auditors Management For For 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Amend Articles Re Maximum Number of C Shares; Dividend of Class C shares; Deletion of Time Limitation Regarding Reduction of Share Capital Through Redemption of Series C Shares Election of Auditor Management For For Approve 2016 Stock Purchase Plan Management For For Approve Equity Plan Financing (2016 Stock Purchase Plan) Management For For Approve Alternative Equity Plan Financing (2016 Stock Purchase Plan) Management For Against Approve 2016 Key Contributor Retention Plan Management For For Approve Equity Plan Financing (2016 Key Contributor Retention Plan) Management For For Approve Alternative Equity Plan Financing (2016 Key Contributor Retention Plan) Management For Against Approve 2016 Executive Performance Stock Plan Management For For Approve Equity Plan Financing (2016 Executive Performance Stock Plan) Management For For Approve Alternative Equity Plan Financing (2016 Executive Performance Stock Plan) Management For Against 19 Approve Equity Plan Financing (2012-2015 Long-Term Variable Remuneration Programs) Management For For 20 Request Board to Review How Shares are to be Given Equal Voting Rights and to Present a Proposal to That Effect at the 2016 AGM Shareholder None For 21 Request Board to Propose to the Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies Shareholder None Against Amend Articles Re: Equal Voting Rights of Shares Shareholder None Against Amend Articles Re: Former Politicians on the Board of Directors Shareholder None Against Adopt Vision Regarding Work Place Accidents in the Company Shareholder None Against Require Board to Appoint Work Group Regarding Work Place Accidents Shareholder None Against Require Report on the Work Regarding Work Place Accidents to be Published at AGM and Include the Report in Annual Report Shareholder None Against Adopt Vision Regarding Gender Equality in the Company Shareholder None Against Instruct Board to Appoint a Working Group to Carefully Monitor the Development of Gender and Ethnicity Diversity in the Company Shareholder None Against Annually Publish Report on Gender Equality and Ethnical Diversity (Related to Items 23.4 and 23.5) Shareholder None Against Request Board to Take Necessary Action to Create a Shareholders' Association Shareholder None Against Prohibit Directors from Being Able to Invoice Director's Fees via Swedish and Foreign Legal Entities Shareholder None Against Instruct Board to Propose to the Government a Change in Legislation Regarding Invoicing of Director Fees Shareholder None Against Instruct the Nomination Committee to Pay Extra Attention to Questions Concerning Ethics, Gender, and Ethnicity Shareholder None Against Request Board to Propose to the Swedish Government to Draw Attention to the Need for Introducing a "cool-off" Period For Politicians Shareholder None Against Request Board to Prepare a Proposal Regarding Board Representation for the Small and Midsize Shareholders Shareholder None Against 24 Close Meeting Management None None TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Janet F. Clark Management For For 1e Elect Director Carrie S. Cox Management For For 1f Elect Director Ronald Kirk Management For For 1g Elect Director Pamela H. Patsley Management For For 1h Elect Director Robert E. Sanchez Management For For 1i Elect Director Wayne R. Sanders Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For THE DOW CHEMICAL COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For THE KRAFT HEINZ COMPANY Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:KHC Security ID:500754106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory E. Abel Management For For 1b Elect Director Alexandre Behring Management For For 1c Elect Director Warren E. Buffett Management For For 1d Elect Director John T. Cahill Management For For 1e Elect Director Tracy Britt Cool Management For For 1f Elect Director Jeanne P. Jackson Management For For 1g Elect Director Jorge Paulo Lemann Management For For 1h Elect Director Mackey J. McDonald Management For For 1i Elect Director John C. Pope Management For For 1j Elect Director Marcel Herrmann Telles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 13, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Susan Desmond-Hellmann Management For For 1f Elect Director A.G. Lafley Management For For 1g Elect Director Terry J. Lundgren Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director David S. Taylor Management For For 1j Elect Director Margaret C. Whitman Management For For 1k Elect Director Mary Agnes Wilderotter Management For Abstain 1l Elect Director Patricia A. Woertz Management For For 1m Elect Director Ernesto Zedillo Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For U.S. BANCORP Meeting Date:APR 19, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Kimberly J. Harris Management For For 1g Elect Director Roland A. Hernandez Management For For 1h Elect Director Doreen Woo Ho Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Karen S. Lynch Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Scott W. Wine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against UNITED PARCEL SERVICE, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director William R. Johnson Management For For 1e Elect Director Candace Kendle Management For For 1f Elect Director Ann M. Livermore Management For For 1g Elect Director Rudy H.P. Markham Management For For 1h Elect Director Clark 'Sandy' T. Randt, Jr. Management For For 1i Elect Director John T. Stankey Management For For 1j Elect Director Carol B. Tome Management For For 1k Elect Director Kevin M. Warsh Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Adopt Holy Land Principles Shareholder Against Against UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Fredric G. Reynolds Management For For 1j Elect Director Brian C. Rogers Management For For 1k Elect Director H. Patrick Swygert Management For For 1l Elect Director Andre Villeneuve Management For For 1m Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Eliminate Cumulative Voting Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against XCEL ENERGY INC. Meeting Date:MAY 18, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against Franklin Floating Rate Daily Access Fund CUMULUS MEDIA INC. Meeting Date:JUN 09, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:CMLS Security ID:231082108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey A. Marcus Management For Withhold 1.2 Elect Director Mary G. Berner Management For For 1.3 Elect Director Brian Cassidy Management For Withhold 1.4 Elect Director Lewis W. Dickey, Jr. Management For For 1.5 Elect Director Ralph B. Everett Management For Withhold 1.6 Elect Director Alexis Glick Management For Withhold 1.7 Elect Director David M. Tolley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Low Duration Total Return Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Real Return Fund ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against BHP BILLITON LIMITED Meeting Date:NOV 19, 2015 Record Date:SEP 15, 2015 Meeting Type:ANNUAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as Auditors of the Company Management For For 3 Authorize Board to Fix Remuneration of the Auditors Management For For 4 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 5 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 6 Approve the Repurchase of 211.21 Million Shares in BHP Billiton Plc Management For For 7 Approve the Directors' Annual Report on Remuneration Management For For 8 Approve the Remuneration Report Management For For 9 Approve the Grant of Awards to Andrew Mackenzie, Executive Director of the Company Management For For 10 Approve the Amendments to the BHP Billiton Limited Constitution for the DLC Dividend Share Management For For 11 Approve the Amendments to the BHP Billiton Plc Articles of Association for the DLC Dividend Share Management For For 12 Approve the Amendments to the DLC Structure Sharing Agreement Dividend for the DLC Dividend Share Management For For 13 Approve the Amendments to the BHP Billiton Limited Constitution for Simultaneous General Meetings Management For For 14 Approve the Amendments to the BHP Billiton Plc Articles of Association for Simultaneous General Meetings Management For For 15 Elect Anita Frew as Director Management For For 16 Elect Malcolm Brinded as Director Management For For 17 Elect Malcolm Broomhead as Director Management For For 18 Elect Pat Davies as Director Management For For 19 Elect Carolyn Hewson as Director Management For For 20 Elect Andrew Mackenzie as Director Management For For 21 Elect Lindsay Maxsted as Director Management For For 22 Elect Wayne Murdy as Director Management For For 23 Elect John Schubert as Director Management For For 24 Elect Shriti Vadera as Director Management For For 25 Elect Jac Nasser as Director Management For For CALIFORNIA RESOURCES CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CRC Security ID:13057Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Ronald L. Havner, Jr. Management For For Elect Director Harold M. Korell Management For For Elect Director Robert V. Sinnott Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Approve Reverse Stock Split Management For For CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against DEVON ENERGY CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Barbara M. Baumann Management For For Elect Director John E. Bethancourt Management For For Elect Director David A. Hager Management For For Elect Director Robert H. Henry Management For For Elect Director Michael M. Kanovsky Management For For Elect Director Robert A. Mosbacher, Jr. Management For For Elect Director Duane C. Radtke Management For For Elect Director Mary P. Ricciardello Management For For Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review Public Policy Advocacy on Climate Change Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Cease Using Oil and Gas Reserve Metrics for Senior Executive's Compensation Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Michael J. Boskin Management For For Elect Director Peter Brabeck-Letmathe Management For For Elect Director Angela F. Braly Management For For Elect Director Ursula M. Burns Management For For Elect Director Larry R. Faulkner Management For For Elect Director Jay S. Fishman Management For For Elect Director Henrietta H. Fore Management For For Elect Director Kenneth C. Frazier Management For For Elect Director Douglas R. Oberhelman Management For For Elect Director Samuel J. Palmisano Management For For Elect Director Steven S. Reinemund Management For For Elect Director Rex W. Tillerson Management For For Elect Director William C. Weldon Management For For Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require Director Nominee with Environmental Experience Shareholder Against Against 6 Seek Sale of Company/Assets Shareholder Against Against 7 Proxy Access Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 11 Adopt Policy Acknowledging the Imperative for 2 Degree Limit Shareholder Against Against 12 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 13 Annually Report Reserve Replacements in BTUs Shareholder Against Against 14 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FREEPORT-MCMORAN INC. Meeting Date:JUN 08, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Richard C. Adkerson Management For For Elect Director Gerald J. Ford Management For For Elect Director Lydia H. Kennard Management For For Elect Director Andrew Langham Management For For Elect Director Jon C. Madonna Management For For Elect Director Courtney Mather Management For For Elect Director Dustan E. McCoy Management For For Elect Director Frances Fragos Townsend Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Increase Authorized Common Stock Management For For 6 Provide Directors May Be Removed With or Without Cause. Management For For 7 Approve Omnibus Stock Plan Management For For 8 Report on Actions to Reduce Impact of Enhanced Oil Recovery Shareholder Against Against GOLDCORP INC. Meeting Date:APR 28, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Beverley A. Briscoe Management For For Elect Director Peter J. Dey Management For For Elect Director Margot A. Franssen Management For For Elect Director David A. Garofalo Management For For Elect Director Clement A. Pelletier Management For For Elect Director P. Randy Reifel Management For For Elect Director Ian W. Telfer Management For For Elect Director Blanca Trevino Management For For Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For HALLIBURTON COMPANY Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Abdulaziz F. Al Khayyal Management For For Elect Director Alan M. Bennett Management For For Elect Director James R. Boyd Management For For Elect Director Milton Carroll Management For Against Elect Director Nance K. Dicciani Management For For Elect Director Murry S. Gerber Management For For Elect Director Jose C. Grubisich Management For For Elect Director David J. Lesar Management For For Elect Director Robert A. Malone Management For For Elect Director J. Landis Martin Management For For Elect Director Jeffrey A. Miller Management For For Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MARATHON OIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For NOBLE ENERGY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey L. Berenson Management For For 1b Elect Director Michael A. Cawley Management For For 1c Elect Director Edward F. Cox Management For For 1d Elect Director James E. Craddock Management For For 1e Elect Director Thomas J. Edelman Management For For 1f Elect Director Eric P. Grubman Management For For 1g Elect Director Kirby L. Hedrick Management For For 1h Elect Director David L. Stover Management For For 1i Elect Director Scott D. Urban Management For For 1j Elect Director William T. Van Kleef Management For For 1k Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For 5 Report on Impacts of and Plans to Align with Global Climate Change Policy Shareholder Against Against NUCOR CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director John J. Ferriola Management For For Elect Director Gregory J. Hayes Management For For Elect Director Victoria F. Haynes Management For For Elect Director Bernard L. Kasriel Management For For Elect Director Christopher J. Kearney Management For For Elect Director Laurette T. Koellner Management For For Elect Director Raymond J. Milchovich Management For For Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Spencer Abraham Management For Against Elect Director Howard I. Atkins Management For For Elect Director Eugene L. Batchelder Management For For Elect Director Stephen I. Chazen Management For For Elect Director John E. Feick Management For For Elect Director Margaret M. Foran Management For For Elect Director Carlos M. Gutierrez Management For For Elect Director Vicki A. Hollub Management For For Elect Director William R. Klesse Management For Against Elect Director Avedick B. Poladian Management For For Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Amend Bylaws Call Special Meetings Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against PEABODY ENERGY CORPORATION Meeting Date:SEP 16, 2015 Record Date:AUG 10, 2015 Meeting Type:SPECIAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Adjourn Meeting Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Edison C. Buchanan Management For For Elect Director Andrew F. Cates Management For For Elect Director Timothy L. Dove Management For For Elect Director Phillip A. Gobe Management For For Elect Director Larry R. Grillot Management For For Elect Director Stacy P. Methvin Management For For Elect Director Royce W. Mitchell Management For For Elect Director Frank A. Risch Management For For Elect Director Scott D. Sheffield Management For For Elect Director Mona K. Sutphen Management For For Elect Director J. Kenneth Thompson Management For For Elect Director Phoebe A. Wood Management For For Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director Christopher M. Burley Management For For Elect Director Donald G. Chynoweth Management For For Elect Director John W. Estey Management For For Elect Director Gerald W. Grandey Management For For Elect Director C. Steven Hoffman Management For For Elect Director Alice D. Laberge Management For For Elect Director Consuelo E. Madere Management For For Elect Director Keith G. Martell Management For For Elect Director Jeffrey J. McCaig Management For For Elect Director Aaron W. Regent Management For For Elect Director Jochen E. Tilk Management For For Elect Director Elena Viyella de Paliza Management For For Elect Director Zoe A. Yujnovich Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 SP1: Conduct and Make Public An Independent Human Rights Assessment Shareholder Against For RIO TINTO PLC Meeting Date:APR 14, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report for UK Law Purposes Management For For 3 Approve Remuneration Report for Australian Law Purposes Management For For 4 Re-elect Robert Brown as Director Management For For 5 Re-elect Megan Clark as Director Management For For 6 Re-elect Jan du Plessis as Director Management For For 7 Re-elect Ann Godbehere as Director Management For For 8 Re-elect Anne Lauvergeon as Director Management For For 9 Re-elect Michael L'Estrange as Director Management For For 10 Re-elect Chris Lynch as Director Management For For 11 Re-elect Paul Tellier as Director Management For For 12 Re-elect Simon Thompson as Director Management For For 13 Re-elect John Varley as Director Management For For 14 Re-elect Sam Walsh as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Strategic Resilience for 2035 and Beyond Shareholder For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For For 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For For 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For SOUTH32 LIMITED Meeting Date:NOV 18, 2015 Record Date:OCT 08, 2015 Meeting Type:ANNUAL Ticker:S32 Security ID:84473L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Xolani Mkhwanazi as Director Management For For 3 Elect David Crawford as Director Management For For 4 Appoint KPMG as Auditor of the Company Management For For 5 Approve the Remuneration Report Management For For 6 Approve the Grant of Awards to Graham Kerr, Chief Executive Officer and Executive Director of the Company Management For For 7 Approve the Giving of Benefits to a Person Ceasing to Hold a Managerial or Executive Office in the Company Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Elect Director John D. Gass Management For For Elect Director Catherine A. Kehr Management For For Elect Director Greg D. Kerley Management For For Elect Director Kenneth R. Mourton Management For For Elect Director Elliott Pew Management For For Elect Director Terry W. Rathert Management For For Elect Director Alan H. Stevens Management For For Elect Director William J. Way Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE DOW CHEMICAL COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For WEATHERFORD INTERNATIONAL PLC Meeting Date:JUN 15, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mohamed A. Awad Management For For 1b Elect Director David J. Butters Management For For 1c Elect Director Bernard J. Duroc-Danner Management For For 1d Elect Director John D. Gass Management For For 1e Elect Director Emyr Jones Parry Management For For 1f Elect Director Francis S. Kalman Management For For 1g Elect Director William E. Macaulay Management For For 1h Elect Director Robert K. Moses, Jr. Management For For 1i Elect Director Guillermo Ortiz Management For For 1j Elect Director Robert A. Rayne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For Franklin Total Return Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Investors Securities Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer â€“ Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
